Citation Nr: 0738984	
Decision Date: 12/12/07    Archive Date: 12/19/07	

DOCKET NO.  03-18 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2002, for the grant of an increased rating of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine with right-sided sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.


FINDINGS OF FACT

1.  By rating decision dated in December 2001, service 
connection for lumbar spine degenerative disc disease was 
granted.  A 20 percent disability rating was assigned, 
effective February 9, 1992, the day following the veteran's 
separate from active service.

2.  Received on February 24, 2002, was a claim for disability 
benefits.  The veteran stated he had sciatica and he referred 
to his file "regarding a current disability, degenerative 
disc disease, which was found to be service connected and 
20 percent disabling."

3.  Symptomatology on the September 2002 VA examination 
reflected that the veteran's disc disease had increased in 
severity and warranted the assignment of a higher evaluation.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
2002, for the grant of a 40 percent disability rating for 
degenerative disc disease with sciatica have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented on the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements required 
for a claim, including notice of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an effective date has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering Section 5103(a) notice no 
longer required because the purpose of the notice intended to 
serve has been fulfilled.  Id., at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board also concludes that VA's duty to assist the veteran 
has been satisfied.  The veteran testified at a hearing 
before the undersigned in March 2007 in Washington, D.C.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Reports of VA examinations over the years 
have been obtained, and contain sufficient findings to 
evaluate the veteran's service-connected disability.  There 
is no evidence of the existence of additional evidence that 
would support the veteran's claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

Therefore, the Board finds that VA has satisfied its duty to 
inform and assist the claimant in development of his claim.  
Therefore, he is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain symptoms over the years.  See, for 
example, Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layman, however, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current low back disorder because he does not have the 
requisite medical expertise.  See, for example, Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of a disability.  See Brennan v. West, 12 Vet. App. 
32, 35 (1998) (the mere presence of medical evidence of a 
condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).

The effective date of claim for an increased evaluation would 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Nevertheless, the effective 
date of an award of increased compensation can be the 
earliest date as of which it was ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. 
App. 442 (1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rating disability).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement to evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196, (1992) 

By rating decision dated in December 2001, service connection 
for lumbar spine degenerative disc disease was granted.  A 20 
percent rating was assigned, effective February 9, 1992, the 
day following the veteran's separation from service.  
Reference was made to a January 2000 rating decision that 
assigned a 10 percent evaluation for the low back disability.  
The revised decision in December 2001 reflected that the 
decision was not based on clear and unmistakable error, but 
was rather based on a different interpretation of the 
evidence of record.  The veteran was informed of the 
determination by communication dated December 21, 2001.  He 
was told that the 20 percent evaluation for his degenerative 
disc disease was assigned effective February 9, 1992.  He was 
told that this decision "constitutes a total grant of 
benefits sought on appeal."  While the veteran has claimed 
that this was not a total grant of the benefits sought, he 
did not express this concern in a timely manner.  In a 
January 16, 2002, communication to the RO in which he 
requested a copy of his claims file, he merely stated that " 
my disability is degenerative disc disease and I am rated at 
20 percent disabled."  He expressed no disagreement or 
problem with the 20 percent evaluation.

The veteran filed a claim for increased disability benefits 
on February 24, 2002.  He referred to sciatica.  He was 
accorded an examination by VA in September 2002.  He was 
given a diagnosis of radicular sciatic neuralgia secondary to 
history of low back strain.  It was noted that he had foot 
numbness and thigh pain with prolonged activity.  It was also 
noted the long trip to the examination exacerbated his back 
discomfort.  He had to brace himself for testing of the right 
side of the leg secondary to the back pain.  

As a result of the findings on the examination, by rating 
decision dated in October 2002, the 20 percent evaluation for 
the degenerative disc disease of the lumbar spine was 
increased to 40 percent, effective February 24, 2002, the 
date of receipt of the claim for increase.

Neither the veteran nor his representative has identified any 
claim, formal or informal, or any communication that might be 
construed as a claim, prior to the current effective date of 
February 24, 2002.  The veteran expressed no timely 
disagreement with the December 2001 rating decision granting 
a 20 percent disability rating.  In the January 2002 
statement he acknowledged that he was rated as 20 percent 
disabling and expressed no disagreement with that evaluation.  

The Board is aware that evidence of record reveals that a VA 
spine examination in September 1999 made reference to low 
back pain with right-sided sciatica, described as likely as 
not due to degenerative disc disease.  However, the mere 
existence of medical records generally cannot be construed as 
an informal claim; rather, there must be some intent by the 
claimant to apply for benefits.  See Brannon v. West, 12 Vet. 
App. 32 (1998) (noting that VA "is not required to anticipate 
a claim for a particular benefit when no intention to raise 
it was expressed"); 38 C.F.R. § 3.155(a) (2007) (any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA...may be 
considered an informal claim."  It follows logically that 
where there can be found no intent to apply for VA benefits, 
a claim for entitlement to such benefits has not been 
reasonably raised.  

The Board notes that the diagnostic code under which the 
veteran's back disability was rated in the 2001 and 2002 
decisions was Code 5293.  That code has since been revised.  
However, it was the code in effect at the time of the rating 
decisions and that particular code contemplated neurological 
impairment in its rating criteria.  

Accordingly, although the veteran may indeed have suffered 
from sciatic radiculopathy prior to February 24, 2002, the 
first noted increase in his symptomatology was on the 
September 2002 examination.  The effective date for the 
increased rating of 40 percent is not any earlier than the 
date of receipt of the claim.  As noted above, the Board may 
go back one year prior to the date of receipt of the claim, 
but there is no evidence of record regarding the back 
covering that time frame.  The Board is sympathetic to the 
veteran's situation, but concludes that an effective date 
earlier than February 24, 2002, is not warranted in this case 
under VA regulations governing effective dates for increased 
disability benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
As a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

An effective date earlier than February 24, 2002, for the 
assignment of a 40 percent disability rating for degenerative 
disc disease with sciatic neuropathy is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


